NUMBERS 13-14-00146-CR & 13-14-00148-CR & 13-14-00150-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


VICENTE FABIAN,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.



                          MEMORANDUM OPINION
               Before Justices Rodriguez, Benavides, and Perkes
                       Memorandum Opinion Per Curiam

       Appellant, Vicente Fabian, attempts to appeal convictions for burglary of a

habitation, theft, and aggravated assault. The trial court has certified in these cases that

“the defendant has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
         On June 16, 2014, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications.

         No response to this Court's order was received and the cases were abated and

remanded to the trial court on August 19, 2014. A hearing on abatement of the appeals

was held by the trial court and on August 29, 2014, counsel filed a letter brief with this

Court.    Accordingly, the appeals are REINSTATED.          Counsel’s response does not

establish that the certifications currently on file with this Court are incorrect or that

appellant otherwise has a right to appeal.

         The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, these appeals

are DISMISSED.

                                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of November, 2014.




                                             2